DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/330,492, filed on March 5th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 15-16
Claim 2 states "for example a machine axis, a tool, a workpiece, or an object to be manipulated", claim 15 states "for example a trajectory" and claim 16 states "for example a trajectory" and " for example a compressed air nozzle, a coolant supply, a cutting tool, a welding device, or a clamping 
Regarding Claims 3, 7-9 and 14
Claim 3 states "in particular by creation of ripple marks", claim 7 states "in particular as a function of relevant allowable or permissible rates of travel of the machine components.", claim 9 states "in particular to detect" and “in particular to increase”, and claim 14 states "in particular a trajectory stored in the control device ( 2 , 2 ′)" and “in particular to increase and to decrease”. The phrase "in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 4
Claim 4 recites the limitation "the at least one caution zone" in line 3. Claim 4 claims dependency on claim 1, yet claim 1 is silent regarding "the at least one caution zone". There is insufficient antecedent basis for the limitation in the claim. Claim 3; however, introduces "the at least one caution zone", therefore it is recommended to amend claim 4 to depend on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linnell et al. (US 20180111273 A1 and Linnell hereinafter).
Regarding Claim 1
Linnell teaches a control device (see Fig. 2A, computing device 200 and Fig. 3A, handheld controller 300) for industrial machines (see Fig. 1A, robotic system 100; [0002]) having controlled motion drives for machine components (see Fig. 1A, actuator(s) 114 and movable component(s) 116), comprising
a human-machine interface (see Figs. 2B, 4 and 6, tablet 216) with at least one control element for manual influencing or specification of adjustment movements of at least one of the machine components (see Figs. 3-4 and 6, handheld controller 320; [0003]), wherein
at least one control element is implemented as a rotary control element with a continuously rotatable actuating element (see Figs. 3A-3D, knob 312; [0033]-[0034]; The knob corresponds to the rotatable actuating element.), wherein
the actuating element is connected in terms of motion or can be connected in terms of motion to a rotational resistance generating means that is variable under control (see Fig 3A, motor 318; [0042] The motor corresponds to the rotational resistance generating means.), wherein
the rotational resistance generating means can be driven by an analysis and control device, and wherein the analysis and control device and the rotational resistance generating means are equipped to inhibit the rotational mobility of the actuating element, or to subject it to an increased rotational resistance that is haptically perceptible by an operator, as a function of machine states or events that are known to the control device or as a function of machine states or events that can be sensed by the control device (see Fig. 2, computing device 200; [0003], [0015], [0043], [0058] and [0078]; The computing device corresponds to the analysis and control device).
Regarding Claim 2
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein the analysis and control device and the rotational resistance generating means are equipped to inhibit the rotational mobility of the actuating element, or to subject it to an increased rotational resistance that is haptically perceptible by an operator, when a motion specification provided by an operator by means of the actuating element would cause an adjustment movement of the driven machine component, for example a machine axis, a tool, a workpiece, or an object to be manipulated, into a structurally or mechanically determined end position, into a prohibited zone, or into a prohibited spatial area (see [0043]).
Regarding Claim 3
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein at least one caution zone is defined in the control device or in the analysis and control device, and wherein a reaching of the at least one caution zone is haptically signaled to an operator by driving of the rotational resistance generating means, in particular by creation of ripple marks or of increased actuation resistance or rotational resistance with respect to the actuating element (see [0043]; The non-permissible zone corresponds to the at least one caution zone).
Regarding Claim 4
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein the at least one caution zone is located ahead of a structurally or mechanically determined end position, a prohibited zone, or a prohibited spatial area (see [0043 "...a moveable component coupled to the joint is entering a non-permissible zone (e.g., unsafe zone), such as within a threshold distance of a human for instance…"]; The non-permissible zone corresponds to the at least one caution zone and the human corresponds to the mechanically determined end position, prohibited zone, or prohibited spatial area.).
Regarding Claim 5
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein a driving of the rotational resistance generating means is accomplished in such a manner that a rotary motion of the actuating element in a first direction of rotation, which would mean an overrunning of the structurally or mechanically determined end position, or would result in an encroachment on the prohibited zone or the prohibited spatial area, is inhibited or blocked (see [0043]), and a rotary motion of the actuating element in a second direction of rotation opposite the first direction of rotation is permitted or available (see [0043 "...(or back drive) rotation of the knob…"] and [0060]).
Regarding Claim 6
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein the analysis and control device is equipped to read out and/or receive and analyze data or signals of the control device of the industrial machine (see [0067] and [0075]), and wherein the rotational resistance generating means is influenced in a controlled manner by the analysis and control device based on these data or signals (see [0040], [0067] and [0089]).
Regarding Claim 7
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein the analysis and control device and the rotational resistance generating means are equipped to change or to switch the rotational resistance or the rotational mobility of the actuating element in correlation with different rates of travel, in particular as a function of relevant allowable or permissible rates of travel of the machine components (see all of [0089]-[0093]; see specifically [0089 "... For instance, half a revolution of the joint J1 at a particular velocity may require a torque of 40 Newton-Meters. In this instance, a torque of 10 Newton-Meters should be applied to the knob 312 to result in the half a revolution of the joint J1 at the particular velocity."] and [0093 "...In another example, a joint limit may be a velocity/acceleration limit of the actuator coupled to the particular joint. That is, the computing device 200 may detect that rotation of the knob 312, during control of the particular joint, results in a velocity/acceleration of the actuator reaching (or exceeding) a limit..."]).
Regarding Claim 10
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein it is equipped to convert a continuously performed rotary actuation of the actuating element into a time-correlated, continuous adjustment movement of the driven machine component (see [0077]; see also [0067] and [0075]).
Regarding Claim 12
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein it is intended for control of the sequences of an industrial robot (see Fig. 1A, robotic system 100; [0002]), and brings about a locking or inhibition of the rotational mobility of the actuating element, at least in a first direction of rotation, when a manual rotary actuation of this actuating element in the first direction of rotation would cause a transfer of the industrial robot, one of its arms, its TCP, its tool, or its workpiece into a prohibited zone or into a prohibited spatial area (see [0043], “moveable component”).
Regarding Claim 13
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein the analysis and control device and the rotational resistance generating means are equipped to increase the rotational resistance at the actuating element when a machine component of the driven machine approaches a structurally determined end position, or a predefined prohibited zone, or a predefined prohibited spatial area (see [0043]).
Regarding Claim 14
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein the rotary control element is equipped to sequentially call up a programmed sequence of motions, in particular a trajectory stored in the control device, through rotary motions of the actuating element (see [0075]-[0077]), and wherein the analysis and control device and the rotational resistance generating means are equipped to change, in particular to increase and to decrease, the rotational resistance of the actuating element as a function of the rate of travel of the machine or of the relevant driven machine component (see all of [0089]-[0093]; see specifically [0089 "... For instance, half a revolution of the joint J1 at a particular velocity may require a torque of 40 Newton-Meters. In this instance, a torque of 10 Newton-Meters should be applied to the knob 312 to result in the half a revolution of the joint J1 at the particular velocity."]).
Regarding Claim 15
Linnell teaches the control device according to claim 1 (as discussed above in claim 1), 
wherein the rotary control element is equipped to sequentially call up or, respectively, to follow sequences of a programmed sequence of motions stored in the control device, for example a trajectory, through rotary motions of the actuating element (see [0052] and [0075]-[0077]), and wherein the analysis and control device and the rotational resistance generating means are equipped to briefly increase the rotational resistance of the actuating element, and thus to create an actuation threshold that can be perceived and overcome by the operator for haptic signaling of a sequence end or of a sequence change (see [0059]).
Regarding Claim 17
Linnell teaches a method (see [0006]) for operating an electronic control device (see Fig. 2A, computing device 200 and Fig. 3A, handheld controller 300) for industrial machines (see Fig. 1A, robotic system 100; [0002]) having controlled motion drives for machine components (see Fig. 1A, actuator(s) 114 and movable component(s) 116), wherein
a human-machine interface (see Figs. 2B, 4 and 6, tablet 216) with at least one control element for manual influencing or specification of adjustment movements of at least one of the machine components is provided (see Figs. 3-4 and 6, handheld controller 320; [0003]), wherein
at least one control element is implemented as a rotary control element with a continuously rotatable actuating element (see Figs. 3A-3D, knob 312; [0033]-[0034]; The knob corresponds to the rotatable actuating element.), wherein
the actuating element is connected in terms of motion or can be connected in terms of motion to a rotational resistance generating means that is variable under control (see Fig 3A, motor 318; [0042] The motor corresponds to the rotational resistance generating means.), and wherein
the rotational mobility of the actuating element is inhibited, or is subjected to an increased rotational resistance that is haptically perceptible by an operator, as a function of machine states or events that are known to the control device or as a function of machine states or events that can be sensed by the control device (see [0015], [0043], [0058] and [0078]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, by removing the exemplary claim language, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen et al. (US 20130345869 A1 and Chen hereinafter). Chen teaches a robot that provides haptic feedback to a user. Chen teaches providing a haptic resistance force when a driven robotic appendage come within a "protective zone" of other robot parts, which could be used to render obvious claims 2-4 and 12-13 (see at least [0020] and [0054]). Further, Chen teaches correlating haptic resistance forces with the speed of the robotic appendage, which could be used to render obvious claims 7 and 14 (see at least [0020] and [0054]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664